 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DEMARREA MCCOY-GORDON,                          Case No. 1:19-cv-00832-JDP
12                        Petitioner,                    ORDER TO SHOW CAUSE
13            v.                                         ECF NO. 1
14       PELICAN BAY STATE PRISON,
15                        Respondent.
16

17           Petitioner DeMarrea McCoy-Gordon, a state prisoner without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254.1 ECF No. 1. Petitioner was convicted of possessing and

19   transporting a controlled substance. See id. at 2. Petitioner challenges the findings of a rules

20   violation report that found him guilty of battery on a peace officer and extended his incarceration

21   by eight months. See id. at 3. Petitioner sought first-, second-, and third-level reviews of the

22   rules violation report through the California Department of Corrections and Rehabilitation and

23   was unsuccessful at all levels. See id. at 7. Petitioner has not stated that he sought any state-level

24   judicial review of his claims before filing the instant petition, and he has provided no proof of any

25   such proceedings. I order petitioner to show cause why his petition should not be dismissed for

26   failure to exhaust his claims at the state level.

27
     1
      Although petitioner has filed his claim on a California state habeas corpus petition form, I will
28   construe his petition as being filed under 28 U.S.C. § 2254.
                                                       1
 1   Discussion

 2             The matter is before the court for preliminary review under Rule 4 of the Rules

 3   Governing Section 2254 Cases. Under Rule 4, the judge assigned to a habeas proceeding must

 4   examine the habeas petition and order a response thereto unless it “plainly appears” that the

 5   petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019);

 6   Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Unlike a complaint in other civil cases,

 7   a Section 2254 petition must include a form prescribed by the Rules Governing Section 2254

 8   Cases. See R. Governing Section 2254 Cases, Rule 2(d). This form prompts a habeas petitioner

 9   to provide answers pertaining to various procedural matters, such as procedural default and

10   exhaustion. Petitioner must use this form in any future amended petitions and should be aware

11   that the court may dismiss claims at screening for procedural defects. See Boyd, 147 F.3d at

12   1128.

13           It appears that petitioner has not sought any remedy in state court. ECF No. 1 at 5. If so,

14   this amounts to a failure to exhaust his claims. See 28 U.S.C. § 2254(b)(1)(A); Murray v.

15   Schriro, 882 F.3d 778, 807 (9th Cir. 2018). If petitioner is currently pursuing relief in state

16   court—and I have no indication that he is—the existence of such a parallel proceeding would

17   warrant the court’s abstinence from considering this case to allow state courts the first

18   opportunity to address petitioner’s claims. See Younger v. Harris, 401 U.S. 37 (1971); Colorado

19   River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976). The exhaustion

20   doctrine is based on comity; it gives the state court the initial opportunity to correct the state’s
21   alleged constitutional deprivations. See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

22   Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

23   providing the highest state court with a full and fair opportunity to consider each claim before

24   presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.

25   Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971). Accordingly,

26
27

28
                                                         2
 1   petitioner may move to withdraw his entire petition and return to federal court when he has

 2   exhausted his state court remedies.2

 3           Alternatively, petitioner may move to stay and hold in abeyance the petition while he

 4   exhausts his claims in state court. See Rhines v. Weber, 544 U.S. 269, 277 (2005); Kelly v. Small,

 5   315 F.3d 1063, 1070–71 (9th Cir. 2002). Under Rhines, “stay and abeyance” is available only

 6   when: (1) there is “good cause” for the failure to exhaust; (2) the unexhausted claims are not

 7   “plainly meritless”; and (3) the petitioner did not intentionally engage in dilatory litigation tactics.

 8   544 U.S. at 277-78. Under Kelly, a three-step procedure is used: (1) the petitioner amends his

 9   petition to delete any unexhausted claims; (2) the court in its discretion stays the amended, fully

10   exhausted petition, and holds it in abeyance while the petitioner has the opportunity to proceed to

11   state court to exhaust the deleted claims; and (3) once the claims have been exhausted in state

12   court, the petitioner may return to federal court and amend his federal petition to include the

13   newly-exhausted claims. Kelly, 315 F.3d at 1070-71 (citing Calderon v. U.S. Dist. Court

14   (Taylor), 134 F.3d 981, 986 (9th Cir. 1998)).3

15   Order
16           Accordingly,

17           1.     The clerk’s office must send petitioner a Section 2254 petition form.

18           2.     Within thirty days from the date of service of this order, petitioner must show

19                  cause as to why his petition should not be dismissed for failure to exhaust state

20                  remedies.
21           3.     Plaintiff’s failure to comply with this order may result in the dismissal of this

22                  action.4

23
     2
       Although the limitations period tolls while a properly-filed request for collateral review is
24   pending in state court, 28 U.S.C. § 2244(d)(2), it does not toll for the time a federal habeas
     petition is pending in federal court. Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
25   3
       A petitioner’s use of Kelly’s three-step procedure, however, is subject to the requirement of
26   Mayle v. Felix, 545 U.S. 644, 664 (2005), that any newly-exhausted claims that a petitioner seeks
     to add to a pending federal habeas petition must be timely or relate back, i.e., share a “common
27   core of operative facts,” to claims contained in the original petition that were exhausted at the
     time of filing. King v. Ryan, 564 F.3d 1133, 1143 (9th Cir. 2009).
28   4
       Petitioner is forewarned that failure to follow this order may result in a recommendation for
                                                         3
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     October 31, 2019
 4                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 206
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   dismissal of the petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s failure
     to prosecute or to comply with a court order may result in a dismissal of the action).
28
                                                       4
